DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	The objections to the claims are hereby withdrawn in view of the amendment filed 11/24/2020.
Claim Rejections - 35 USC § 112
	The rejections under 35 USC 112(b) are hereby withdrawn in view of the amendment filed 11/24/2020.
Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
Note: Power of Attorney can be given to a customer number, wherein all practitioners listed under the customer number have Power of Attorney. If Power of Attorney is given to a list of practitioners by registration number, the list may not comprise more than 10 practitioners, or a separate paper signed by a 37 CFR 1.33(b) party must be in the record identifying which of the practitioners, up to 10, are recorgnized as having Power of Attorney. A representative of the assignee, who is not of record, cannot sign the Terminal Disclaimer unless it is established that the representative is a party authorized to act on behalf of the assignee.
It should be noted that applicant is not required to pay another disclaimer fee as set forth in 37 CFR 1.20(d) when submitting a replacement or supplemental terminal disclaimer.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about 
Claims 1, 4, 8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,433,535 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1, US Pat No 10,433,535 B2 discloses a boom for mounting to an agricultural sprayer (col. 16, lines 23-24), the boom comprising:
an elongate frame supporting a plurality of liquid application devices (lines 25-26); 
at least one pipe connecting the liquid application devices to a liquid storage tank (lines 27-29); and 
an elongate tray attached to, and extending along, the frame (lines 30-31), the tray spaced apart from the liquid application devices, wherein the tray comprises: 
a first longitudinal edge proximate a forward side of the frame and comprising a pivot axis parallel to the elongate axis of the frame (lines 31-33); and 
a second longitudinal edge opposite the first edge (lines 34-35);
wherein the tray is pivotally mounted to the frame for movement about the pivot axis so as to pivot between a first position in which the second longitudinal edge is proximate a rearward side of the frame such that the tray extends substantially horizontally beneath one or more of the liquid application devices and forms a liquid-retaining receptacle to prevent liquid from leaking onto the ground below (lines 35-42), and a second position in which the second longitudinal edge is located forward of and clear of delivery paths of the liquid application devices and the tray extends downward to impact upon an airflow incident thereon as the sprayer moves across a field (lines 43-49).
Re claim 4, US Pat No 10,433,535 B2 discloses the claimed invention except for the pivot axis is disposed below the liquid application devices.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pivot axis disposed below the liquid application devices, since it has been held that In re Japiske, 86 USPQ 70.
Re claim 8, US Pat No 10,433,535 B2 discloses wherein the tray comprises a double-skin structure (col. 16, lines 49-50).
Re claim 16, US Pat No 10,433,535 B2 discloses an agricultural sprayer comprising the boom (col. 16, lines 23-24), the boom comprising:
an elongate frame supporting a plurality of liquid application devices (lines 25-26); 
at least one pipe connecting the liquid application devices to a liquid storage tank (lines 27-29); and 
an elongate tray attached to, and extending along, the frame (lines 30-31), the tray spaced apart from the liquid application devices, wherein the tray comprises: 
a first longitudinal edge proximate a forward side of the frame and comprising a pivot axis parallel to the elongate axis of the frame (lines 31-33); and 
a second longitudinal edge opposite the first edge (lines 34-35);
wherein the tray is pivotally mounted to the frame for movement about the pivot axis so as to pivot between a first position in which the second longitudinal edge is proximate a rearward side of the frame such that the tray extends substantially horizontally beneath one or more of the liquid application devices and forms a liquid-retaining receptacle to prevent liquid from leaking onto the ground below (lines 35-42), and a second position in which the second longitudinal edge is located forward of and clear of delivery paths of the liquid application devices and the tray extends downward to impact upon an airflow incident thereon as the sprayer moves across a field (lines 43-49).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,433,535 B2 in view of Stabler et al. (US Pub No 2005/0279850 A1).

However, Stabler et al. show an agricultural material applicator including a frame (18) with a rotatable tray (Fig. 2, 64) with a latch (62).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the motivation to modify the tray in Parod et al. with a latch as taught by Stabler et al. to lock the tray from opening (Stabler – paragraph 0055).
Claims 2 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,433,535 B2 in view of Parod et al. (US Pat No 7,007,871 B2).
Re claim 2, US Pat No 10,433,535 B2 discloses all aspects of claim 1 but does not teach the frame comprises first longitudinal member relative to the elongate axis of the frame, and wherein the tray is pivotally mounted to the first longitudinal member.
However, Parod et al. show the frame (Fig. 3, 12) comprises a first longitudinal member (26) relative to the elongate axis of the frame, and wherein the tray (34) is pivotally mounted to the first longitudinal member (26).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date to have the motivation to include a longitudinal member as taught by Parod et al. to minimize evaporation of the fluid (Parod – col. 4, lines 6-8).
Re claim 11, US Pat No 10,433,535 B2 discloses all aspects of claim 1 but does not teach the tray is substantially rectangular in shape.
Parod et al. show a tray (Figs. 3-5, 34) that is substantially rectangular in shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a tray with a substantially rectangular shape, since Eskimo Pie Corp. v. Levous et al., 3 USPQ 23
Re claim 12, US Pat No 10,433,535 B2 discloses all aspects of claim 1 but does not teach the tray exhibits a concave profile for collecting liquid.
Parod et al. show a tray (Fig. 3, 34) exhibiting a concave profile for collecting liquid.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date to have the motivation to have the tray feature a concave profile as shown in Parod et al. to provide a guide for the fluid that lands on the tray.
Re claim 13, US Pat No 10,433,535 B2 discloses all aspects of claim 1 but does not teach the tray comprises a lip around its periphery.
Parod et al. show a tray (Fig. 3, 34) comprising a lip (curved section) around its periphery.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date to have the motivation to have the tray comprise a lip around its periphery as shown in Parod et al. to create a metering affect for the fluid that has landed on the tray.
Re claim 14, US Pat No 10,433,535 B2 discloses all aspects of claim 1 but does not teach the tray comprises a plastic material.
Parod et al. does teach utilizing a biodegradable plastic (col. 6, lines 20-22).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date to have the motivation to also make the tray in Parod et al. out of a plastic material to be environmentally friendly.
Re claim 15, US Pat No 10,433,535 B2 discloses all aspects of claim 1 but does not teach the frame comprises a hollow structural section member under which the liquid application devices and the at least one pipe are mounted.

Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date to have the motivation to include a hollow structural section member as taught by Parod et al. for a modular piping system (Parod – col. 3, lines 26-28).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 11-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parod et al. (US Pat No 7,007,871 B2).
Re claim 1, Parod et al. show a boom (Figs. 1/2) for mounting to an agricultural sprayer, the boom comprising:
an elongate frame (12) having an elongate axis and supporting a plurality of liquid application devices (Fig. 3, 22); 
at least one pipe (18) connecting the plurality of liquid application devices to a liquid storage tank (col. 10, line 30); and 

a first longitudinal edge (Fig. 5, at 34) proximate a forward side of the elongate frame (12) and comprising a pivot axis (see annotated figure) parallel to the elongate axis of the elongate frame; and 
a second longitudinal edge (Fig. 3, at 34) opposite the first longitudinal edge;
wherein the elongate tray (34) is pivotally mounted (see Figs. 3 & 5) to the elongate frame (12) for movement about the pivot axis (see annotated figure) so as to pivot between a first position (Fig. 3) in which the second longitudinal edge (Fig. 3, at 34) is proximate a rearward side of the elongate frame (12) such that the elongate tray extends substantially horizontally beneath the plurality of liquid application devices (22) and forms a liquid-retaining receptacle to prevent liquid from leaking onto the ground below, and a second position (Fig. 5) in which the second longitudinal edge (Fig. 3, at 34) is located forward of and clear of delivery paths of the plurality of liquid application devices (22) and the elongate tray extends downward (as shown in fig. 5) to impact upon an airflow incident thereon as the sprayer moves across a field (24).

    PNG
    media_image1.png
    747
    750
    media_image1.png
    Greyscale

Re claim 2, Parod et al. show the elongate frame (Fig. 3, 12) comprises a first longitudinal member (26) relative to the elongate axis of the elongate frame, and wherein the elongate tray (34) is pivotally mounted to the first longitudinal member (26).

Re claim 8, Parod et al. show the elongate tray (Fig. 3, 34) comprises a double-skin structure (according to applicant’s disclosure, paragraph 0115 and figure 12, this appears to just be the opposite surfaces of the tray; as such see annotated figure).
Re claim 11, Parod et al. show the elongate tray (Figs. 3-5, 34) is substantially rectangular in shape.
Re claim 12, Parod et al. show the elongate tray (Fig. 3, 34) exhibits a concave profile for collecting liquid.
Re claim 13, Parod et al. show the elongate tray (Fig. 3, 34) comprises a lip (curved section) around its periphery.
Re claim 15, Parod et al. show the elongate frame (Fig. 3, 12) comprises a hollow structural section member (col. 3, lines 26-28) under which the plurality of liquid application devices (22) and the at least one pipe (18) are mounted.
Re claim 16, Parod et al. show an agricultural sprayer (Figs. 1/2) comprising a boom, the boom comprising:
an elongate frame (12) having an elongate axis and supporting a plurality of liquid application devices (Fig. 3, 22); 
at least one pipe (18) connecting the plurality of liquid application devices to a liquid storage tank (col. 10, line 30); and 
an elongate tray (34) attached to (via 26, 20 and 18), and extending along, the elongate frame (12), the elongate tray spaced apart from the plurality of liquid application devices (22), wherein the elongate tray comprises: 
a first longitudinal edge (Fig. 5, at 34) proximate a forward side of the elongate frame (12) and comprising a pivot axis (see annotated figure) parallel to the elongate axis of the elongate frame; and 
a second longitudinal edge (Fig. 3, at 34) opposite the first longitudinal edge;

Re claim 17, Parod et al. show the elongate tray (Fig. 5, 34) in the second position extends forwardly of the elongate frame (12) with respect to a normal direction of travel (col. 3, lines 37-39 – a “normal direction” could be defined as normal vector or geometrical normal which is an object such as a line that is perpendicular to a given object, which as described in Parod, “both ends of the main pipeline section move in a lateral direction in relation to the longitudinal axis of the machine” which suits the geometrical definition of “normal” to which if the machine is moving laterally in reverse, say to reset the machine at the beginning of a field, the tray will extend forwardly of the frame) of the agricultural sprayer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Parod et al. (US Pat No 7,007,871 B2) in view of Stabler et al. (US Pub No 2005/0279850 A1).
Re claim 3, Parod et al. disclose all aspects of the claimed invention but does not teach a latch.
However, Stabler et al. show an agricultural material applicator including a frame (18) with a rotatable tray (Fig. 2, 64) with a latch (62).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the motivation to modify the tray in Parod et al. with a latch as taught by Stabler et al. to lock the tray from opening (Stabler – paragraph 0055).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Parod et al. (US Pat No 7,007,871 B2).
Re claim 14, Parod et al. disclose all aspects of the claimed invention but does not teach the elongate tray comprises a plastic material.
Parod et al. does teach utilizing a biodegradable plastic (col. 6, lines 20-22).
. 
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. Regarding applicant’s arguments that as amended claim 1 recites that the elongate tray “extends substantially horizontally beneath the plurality of liquid application devices” and as applicant explains “even if the valves 34 are considered elongate trays, none of the valves 34 extend beneath a plurality of nozzles 22, each valve 34 of Parod corresponds to a single nozzle 22.” However, even in looking at only a single valve 34 as equated to the elongate tray, the valve 34 is still extending substantially horizontally (as required by the first position) and located beneath, or under, the plurality of application devices. However, as the differences between the prior art and instant application can be readily seen, it is believed that any amendments describing the tray as extending along the entire elongate frame or how the tray is blocking or preventing liquid from leaking from (all of) the plurality of liquid application devices would overcome the Parod reference. 
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CERNOCH/Examiner, Art Unit 3752